ASSET ACCUMULATOR ASSET PORTFOLIO MANAGER CORPORATE BENEFITS ESTATE DESIGNER FIRSTLINE FIRSTLINE II STRATEGIC ADVANTAGE I AND II STRATEGIC INVESTOR VARIABLE SURVIVORSHIP FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Dated December 15, 2014 This supplement updates and amends certain information contained in your current prospectus and Statement of Additional Information, as applicable, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus and Statement of Additional Information for future reference. IMPORTANT INFORMATION REGARDING THE VY® PIMCO BOND PORTFOLIO On April 28, 2008, the subaccount that invests in the VY® PIMCO Bond Portfolio was closed to new investors and to new investments by existing investors.
